296 So.2d 59 (1974)
Curtis H. CORBIN, Appellant,
v.
Geraldine Corbin ETHERIDGE, Appellee.
No. T-203.
District Court of Appeal of Florida, First District.
June 20, 1974.
*60 Billy A. Corbin, Blountstown, for appellant.
Geraldine Corbin Etheridge, in pro per.
PER CURIAM.
Appellant-husband brings this appeal from a judgment holding him in contempt for failure to pay to appellee-wife $63.35 per month which represents the amount due on a mortgage incurred by the parties during coverture.
Appellant and Appellee were divorced on February 26, 1971. The final judgment of divorce incorporated a stipulation which in pertinent part provided that prior to their marriage the wife had owned certain property which during coverture the parties decided to mortgage. The monthly principal and interest payments on the mortgage were $63.35, and the husband agreed to pay this amount to the wife or her estate until the mortgage was satisfied. The parties then went their separate ways and thereafter the wife filed a petition to have the husband held in contempt of court for failure to pay her the $63.35 every month.
The husband argued at the hearing below that the payment of the $63.35 represented payment of a debt as it was for the settlement of property rights and thus that he could not be held in contempt. We agree.
The husband's obligation was to pay the mortgage. Once the mortgage was satisfied his obligation ended. It did not end if the wife remarried or died. The Constitution of the State prohibits a person from being imprisoned for failure to pay his debts. (Florida Constitution, Article I, Section 11, Declaration of Rights, F.S.A.) The other points posed by Appellant are without merit. The judgment appealed is reversed solely on the basis that Appellant cannot be imprisoned for failure to pay monthly mortgage payments to Appellee.
Reversed.
RAWLS, C.J., and BOYER and McCORD, JJ., concur.